Case 5:19-cv-00390-JGB-KK Document 45-4 Filed 05/24/19 Page 1 of 3 Page ID #:375



   1                          CERTIFICATE OF SERVICE
   2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3
               I am employed in the County of Los Angeles, State of California. I am
   4    over the age of 18 and not a party to this action. My business address is 12011
   5    San Vicente Boulevard, Suite 600, Los Angeles, CA 90049

   6          On May 24, 2019 I served the following document(s):
   7     1) PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST,
            AND JOANNA JACKSON’S NOTICE OF MOTION AND MOTION
   8        TO STRIKE CLAIMANTS’ JURY DEMAND
         2) MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
   9        OF PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA
            CRIST, AND JOANNA JACKSON’S MOTION TO STRIKE
   10       CLAIMANT’S JURY DEMAND
         3) DECLARATION OF MINA M. MORKOS IN SUPPORT OF
   11       PLAINTIFFS-IN-LIMITATION NOTICE OF MOTION AND
            MOTION TO STRIKE JURY DEMAND
   12    4) [PROPOSED] ORDER GRANTING PLAINTIFFS-IN-LIMITATION
            JEREME CRIST, ERICA CRIST, AND JOANNA JACKSON’S
   13       MOTION TO STRIKE CLAIMANTS’ JURY DEMAND
   14
              (BY MAIL) I am readily familiar with the firm’s practice of collection
   15         and processing correspondence for mailing. Under that practice it would
   16         be deposited with U.S. Postal Service on that same day with postage
              thereon fully prepaid at San Francisco, California in the ordinary course
   17         of business. I am aware that on motion of the party served, service is
   18         presumed invalid if postal cancellation date or postage meter date is more
              than one day after date of deposit for mailing in affidavit.
   19         (PERSONAL VIA MESSENGER) I am responsible for same-day
   20         service by messenger (hand delivery) to the offices of the addressee(s) on
              the service list.
   21         (BY FEDERAL EXPRESS) I am responsible for service by Federal
   22         Express to the above address with guaranteed delivery by 11:00 a.m. no
              later than the next business day after the date of this proof of service.
   23         (BY ECF) I electronically served the referenced documents through
   24         ECF/PACER. E-service in this action was completed on all parties listed
              on the service list with ECF/PACER.
   25         (FEDERAL) I declare under penalty of perjury under the laws of the
   26         United States that the foregoing is true and correct.

   27                                                /s/ Robin Sanders
                                                     Robin Sanders
   28

                                             1
                                             - -
                                         PROOF OF SERVICE
Case 5:19-cv-00390-JGB-KK Document 45-4 Filed 05/24/19 Page 2 of 3 Page ID #:376



   1                                  SERVICE LIST
   2                    USDC Case No.: 5:19-cv-00390- JGB (KKx)
   3                            In the matter of the Complaint of
         JEREME CRIST, ERICA CRIST, and JOANNA JACKSON, as the owners of
   4
           a certain 2004 26’ Sleekcraft Enforcer, bearing Hull Identification Number
   5               NAS2606E404, and her engines, tackle, appurtenances, etc.
                         For exoneration from, or limitation of, liability
   6      ADDRESSEE                               PARTY
   7      Manny Ibay                              Attorneys for Claimants
          Ibay Law Group                          Ashley Heitzman and Grant
   8      10520 Venice Boulevard                  Pacewiczh
          Culver City, CA 90232
   9      Telephone: 310-838-6788
          Facsimile:310-838-9788
   10     Lola@Ibaylaw.com

   11    Martin H. Mathers                         Attorneys for Claimant
         Gage & Mathers                            Lance Nelson
   12    2525 East Arizona Biltmore Circle
         Suite A-114
   13    Phoenix, AZ 85016
         Telephone: 602-258-0604
   14    Facsimile: 602-258-8287

   15    Daniel R. Baradat                         Attorneys for Claimant
         Baradat & Paboojian, Inc.                 Todd Lewis, and minors, etc.
   16    720 West Alluvial
         Fresno, CA 93711
   17    Telephone: 559-431-5366
         Facsimile: 559-431-1702
   18    drb@bplaw-inc.com
         kbk@bplaw-inc.com
   19    James William Alcantara, Esq.             Attorneys for Survivors of
         Alcantara & Associates                    Brian Grabowski and Foremost
   20    525 North Miller Road, Unit 126           Insurance Company
         Scottsdale, AZ 85257-4650
   21
         Arnie Goldstein, Esq.                     Attorneys for Denise Olson Drury,
   22    Goldstein, Gurbuz & Robertson             individually and as personal
         15910 Ventura Boulevard,                  representative of Estate of Kirra
   23    Suite 1019                                Drury
         Encino, CA 91436
   24    Telephone: 818-907-5100
         Facsimile: 818-907-5105
   25    arnie@ggrlaw.com
   26    Ari Lorin Markow, Esq.
         Manning & Kass, Ellrod, Ramirez,
   27    Trester
         801th South Figueroa Street,
   28    15 Floor
         Los Angeles, CA 90017
                                             2
                                             - -
                                         PROOF OF SERVICE
Case 5:19-cv-00390-JGB-KK Document 45-4 Filed 05/24/19 Page 3 of 3 Page ID #:377



   1     ADDRESSEE                                PARTY
         Telephone: 213-624-6900
   2     Facsimile: 213-624-6999
         alm@manningllp.com
   3
         Carlos F. Llinas Negret                  Attorneys for Claimants/Counter-
   4     Stuart R. Fraenkel, Esq.                 Plaintiffs/Third-Party Plaintiffs,
         Gretchen M. Nelson, Esq.                 Denise Olson Drury, individually
   5     Nelson & Fraenkel, LLP                   and as personal representative of
         601 South Figueroa Street,               the Estate of Kirra Idella Drury,
   6     Suite 2050                               Lance Nelson, Ashley Heitzman
         Los Angeles, CA 90017                    and Grant Pacewiczh
   7     Telephone: 844-622-6469
         Facsimile: 213-622-6019
   8     stuart@nflawfirm.com
         cllinas@nflawfirm.com
   9
         Kevin R. Boyle, Esq.                     Attorneys for Jordan Heitzig
   10    Andrew Owen, Esq.
         Panish Shea & Boyle
   11    11111 Santa Monica Boulevard
         Suite 700
   12    Los Angeles, CA 90025
         Telephone: 310-477-1700
   13    Facsimile: 310-477-1699
         Boyle@pshlaw.com
   14    owen@psblaw.com
   15    Steven M. Campora, Esq.                  Attorneys for Survivors of Brian
         Dreyer Babich Buccola Wood               Grabowski and Tabby Grabowski
   16    Campora, LLP
         20 Bicentennial Circle
   17    Sacramento, CA 95826
         Telephone: 916-379-3500
   18    Facsimile: 916-379-3599
         scampora@dbbwc.com
   19
         Nick Pritchett, Esq.                     Attorneys for Claimants Gaylynn
   20    Williams, Brodersen, Pritchett &         Heitzig and Scott Heitzig
         Burke LLP
   21    2222 West Main Street
         Visalia, CA 93291
   22    Telephone: 559-635-9000
         Facsimile: 559-635-9085
   23    nick@visalialawyers.com
   24
   25
   26
   27
   28

                                            3
                                            - -
                                        PROOF OF SERVICE
